ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 
Response to Amendment

Applicant's amendment filed on 5/3/2021 has been entered.  Claims 1, 5-7, 13, and 14 have been amended.  Claims 8, 12, and 17 have been cancelled.  Claims 1-7, 9-11, and 13-16 are still pending in this application, with claim 1 being independent.  Please note the claim indicator of claim 1 should read “Currently Amended”.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Neu #67546  on 6/11/2021.
The application has been amended as follows: 
	Claim 1 last line is amended to read:
“between the canopy and the top;
	wherein a fan is positioned to circulate air from a vent on a back side of the container on an opposite side of the container from the opening, across a surface of the heat sink, and out from the gap through an exhaust vent on the opposite side of the container from the opening.”

	Claim 10 line 1 is amended to read:
	“The container of Claim 1, wherein the fan is adapted to create positive”

	Claims 5, 9, 11, and 14-16 have been cancelled.


Allowable Subject Matter
Claims 1-4, 6-7, 10, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious in particular, a food display container comprising a canopy within an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896